


SIXTH AMENDMENT TO LOAN AGREEMENT AND FORBEARANCE AGREEMENT

THIS SIXTH AMENDMENT TO LOAN AGREEMENT AND FORBEARANCE AGEEMENT is entered into
as of September 30, 2016 (the "Sixth Amendment to Loan Agreement," or this
"Amendment"), between FIELDPOINT PETROLEUM CORPORATION, a Colorado corporation
("Borrower") and CITIBANK, N.A., a national banking association ("Lender").

R E C I T A L S

A.

Borrower and Lender are parties to the Existing Credit Agreement (refer to
Section 1 for terms not defined in the body of this Amendment).

B.

Specified Defaults have occurred.  Specified Anticipated Defaults are
anticipated to occur.  Borrower has requested that Lender agree to forbear from
exercising its rights and remedies with respect to the Specified Defaults and
the Specified Anticipated Defaults and to amend the Existing Credit Agreement as
hereinafter provided.  Subject to the terms and conditions herein, the Lender
has agreed to such forbearance and amendments, to be effective as of the
Effective Date (unless otherwise expressly provided herein).

NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.

Same Terms.  All terms used herein which are defined in the Existing Credit
Agreement shall have the same meanings when used herein, unless the context
hereof otherwise requires or provides.  In addition, (i) all references in the
Loan Documents to the "Agreement" shall mean the Existing Credit Agreement, as
amended by this Amendment, as the same shall hereafter be amended from time to
time, and (ii) all references in the Loan Documents to the "Loan Documents"
shall mean the Loan Documents, as amended by the Modification Papers.  In
addition, the following terms have the meanings set forth below:

"Effective Date" means the date on which the conditions specified in Section 7
below are satisfied (or waived in writing by Lender).

"Existing Credit Agreement" means, collectively, that certain Loan and Security
Agreement dated as of October 18, 2006, between Borrower and Lender, as amended
by a First Amendment to Loan and Security Agreement  dated May 29, 2009, a
Second Amendment to Loan and Security Agreement dated August 12, 2009, a Third
Amendment to Loan and Security Agreement dated November 10, 2009, a Fourth
Amendment to Loan and Security Agreement dated October 17, 2011 and a Fifth
Amendment to Loan and Security Agreement dated March 19, 2014.

"Forbearance Period" has the meaning set forth in Section 4.

"Forbearance Termination Date" has the meaning set forth in Section 5.

"Milestone Date" means the earlier to occur of (a) the first date after the
Effective Date on which the Borrowing Base is redetermined under Article III of
the Existing Credit Agreement, and (b) December 31, 2016.

"Modification Papers" means this Amendment and all of the other documents and
agreements executed in connection with the transactions contemplated by this
Amendment.





SIXTH AMENDMENT TO LOAN AGREEMENT AND FORBEARANCE AGREEMENT – Page 1




"Specified Anticipated Defaults" means the failure by Borrower to comply with
the financial covenants set forth in Article VIII of the Credit Agreement
commencing with the period ending June 30, 2016 through and including the last
period ending during the Forbearance Period.

"Specified Defaults" mean all of the following:

(a)

a breach of the ratio of Consolidated Current Assets to Consolidated Current
Liabilities set forth in Section 8.1 for the periods ending December 31, 2015
and March 31, 2016.

(b)

a breach of the Leverage Ratio set forth in Section 8.2 for the periods ending
December 31, 2015 and March 31, 2016.

(c)

a breach of the Interest Coverage Ratio set forth in Section 8.3 for the periods
ending December 31, 2015 and March 31, 2016.

(d)

a breach of Section 3.3(b) for failing to pay the second and third installments
of $516,667 each for the repayment of the Borrowing Base Deficiency in the
original amount of $1,550,000.

(e)

a breach of Section 6.8.6 for failing to give Lender notice of the Defaults and
Events of Default described in the preceding clauses of this definition together
with the actions proposed by Borrower with respect thereto.

2.

Amendments to Existing Credit Agreement.  On the Effective Date, the Existing
Credit Agreement shall be deemed to be amended as follows:

(a)

Article I of the Existing Credit Agreement shall be amended to add a new
Section 1.20A to read in its entirety as follows:

"1.20A Consolidated Cash Balance means, at any time, the aggregate amount of
unrestricted cash and cash equivalents, marketable securities, treasury bonds
and bills, certificates of deposit, investments in money market funds and
commercial paper, in each case held by Borrower and its Subsidiaries on a
consolidated basis, other than (a) L/C Cash Collateral, (b) any cash set aside
to pay amounts then due and owing in the ordinary course of business to
unaffiliated third parties for which the Borrower or any Subsidiary has issued
checks or initiated wires or other electronic transfers, and (c) cash proceeds
from the sale of equity interests or equity related securities to the extent
such cash proceeds are segregated from all other cash of Borrower into one or
more separate depository accounts."

(b)

Article I of the Existing Credit Agreement shall be amended to add a new
Section 1.20B to read in its entirety as follows:

"1.20B Consolidated Cash Balance Threshold means $800,000."

(c)

Article I of the Existing Credit Agreement shall be amended to add a new
Section 1.27B to read in its entirety as follows:

"1.27B Excess Cash means, at any time, the amount of the Consolidated Cash
Balance in excess of the Consolidated Cash Balance Threshold."





SIXTH AMENDMENT TO LOAN AGREEMENT AND FORBEARANCE AGREEMENT – Page 2






(d)

Section 1.51 of the Existing Credit Agreement shall be amended to read in its
entirety as follows:

"1.51

Maturity Date shall mean, unless the Note is sooner accelerated pursuant to
Section 10.2 hereof, January 1, 2018."

(e)

Section 2.12.2 of the Existing Credit Agreement shall be re-numbered to be
Section 2.12.3, and a new Section 2.12.2 shall be added to read in its entirety
as follows:

"2.12.2  Principal Payment on or Before September 30, 2017.  (a) The Borrower
shall make a principal payment in the amount of $500,000 on or before
September 30, 2017.

(b) The Borrower shall, on the 20th day after the end of every month, commencing
February 8, 2017 (which is the 20th day after January 31, 2017), through and
including the Maturity Date, make a principal payment in the amount  of its
Excess Cash for the preceding month.  Each payment shall be accompanied by a
certificate in the form of Exhibit C attached hereto."

(f)

Section 4.2 of the Existing Credit Agreement shall be amended by replacing the
period at the end of Section 4.2.2 with the phrase “; and” and then by adding a
new Section 4.2.3 to read in its entirety as follows:

“4.2.3

all of Borrower’s now owned or existing or hereafter acquired or arising deposit
accounts.”




3.

No Waiver.  This Amendment shall not be construed as a consent to or waiver of
the Specified Defaults or the Specified Anticipated Defaults or any other
Default or Event of Default which may now exist or hereafter occur or any
violation of any term, covenant or provision of the Credit Agreement or any
other Loan Document.  All rights and remedies of Lender are hereby expressly
reserved with respect to the Specified Defaults and the Specified Anticipated
Defaults any other Default or Event of Default which may now exist or hereafter
occur.  This Amendment does not affect or diminish the right of Lender to
require strict performance by Borrower of each provision of any Loan Document to
which such Person is a party, except as expressly provided herein.  All terms
and provisions of and all rights and remedies of Lender under the Loan Documents
shall continue in full force and effect and are hereby confirmed and ratified in
all respects.

4.

Forbearance.  Unless the Forbearance Period (as defined below) is sooner
terminated as provided in Section 5, Lender hereby agrees to forbear from the
exercise of any of its rights and remedies under the Credit Agreement and the
other Loan Documents in connection with the Specified Defaults and the Specified
Anticipated Defaults for a period beginning as of the Effective Date and
continuing through and including December 31, 2017 (the "Forbearance Period").

A.

Forbearance Limited to Specified Defaults and Specified Anticipated Defaults.
 Forbearance by Lender shall be limited solely to the exercise of its rights and
remedies arising under the Loan Documents as a result of the Specified Defaults
and the Specified Anticipated Defaults, and Lender shall not be deemed to have
waived any rights or remedies it may have with respect to any other existing
breach, Default or Event of Default occurring thereunder during the Forbearance
Period, or any breach of this Amendment.





SIXTH AMENDMENT TO LOAN AGREEMENT AND FORBEARANCE AGREEMENT – Page 3






B.

Notice Requirements Satisfied.  Borrower acknowledges that all notice
requirements embodied in the Loan Documents and imposed upon Lender in
connection with the Specified Defaults and the Specified Anticipated Defaults,
and the exercise of its remedies therefor (together with any applicable cure
and/or grace periods) have been satisfied (or shall be deemed to have been
satisfied by Borrower’s execution of this Amendment) without exception, and that
upon the expiration or earlier termination of the Forbearance Period, Lender
shall, with respect to the Specified Defaults and the Specified Anticipated
Defaults, have the full right and power to exercise all remedies granted to it
thereunder without further notice to Borrower and subject to no other conditions
precedent.

C.

Agreement in the Nature of Forbearance Only.  Borrower hereby acknowledges that
the obligations of Lender under this Amendment are in the nature of a
conditional forbearance only, and that Lender has not made any agreement or
commitment to modify or extend the Loan Documents beyond the Forbearance Period,
and that, upon the termination of the Forbearance Period, Lender shall have the
immediate and unconditional right to exercise its remedies under the Loan
Documents.

5.

Termination of the Forbearance Period.

A.

Forbearance Termination Date.  The Forbearance Period shall end on the first to
occur of the following (such date, the "Forbearance Termination Date"):

(i)

End of Forbearance Period.  January 1, 2018;

(ii)

Breach.  A breach by Borrower of any of the conditions, covenants, agreements,
terms, representations and/or warranties set forth in this Amendment;

(iii)

New Default.  The occurrence of any Default or Event of Default under any one or
more of the Loan Documents (other than the Specified Defaults and the Specified
Anticipated Defaults); provided however, that during the Forbearance Period,
Borrower's obligation to comply with the financial covenants set forth in
Article VIII of the Existing Credit Agreement shall be suspended; and provided
further that the Specified Anticipated Defaults shall not be deemed to be a new
Default or Event of Default for purposes of this Section 5A(iii);

(iv)

Creditor Enforcement Action.  One or more creditors of Borrower takes any
enforcement action against Borrower that has resulted in, or could result in, a
Material Adverse Effect, it being understood that the filing of a Lien or
commencement of a lawsuit asserting the validity of such Lien claim where the
Lien is a Permitted Lien or Specified Default shall not be deemed to be an
enforcement action which shall trigger termination of the Forbearance Period;

(v)

Bankruptcy.  A proceeding shall be commenced by or against Borrower seeking
liquidation, reorganization, bankruptcy or other relief with respect to its
debts under any bankruptcy, insolvency or other similar law or seeking the
appointment of a trustee, receiver, liquidator, custodian, or other similar
official for it or any of its assets; or

(vi)

Proceeding by Borrower.  Borrower initiates any judicial, administrative or
arbitration proceeding against Lender.





SIXTH AMENDMENT TO LOAN AGREEMENT AND FORBEARANCE AGREEMENT – Page 4






B.

Rights Upon Termination of Forbearance Period.  Upon termination of the
Forbearance Period, the agreement of Lender to forbear as a result of the
occurrence of the Specified Defaults and the Specified Anticipated Defaults
shall terminate automatically without further act or action by Lender, and
Lender shall be entitled to exercise any and all rights and remedies available
under the Loan Documents and this Amendment, at law, in equity, or otherwise
with respect to the Specified Defaults and the Specified Anticipated Defaults
without any further lapse of time, expiration of applicable grace periods, or
requirements of notice, all of which are hereby expressly waived by Borrower.

C.

Payment of Borrowing Base Deficiency.  In addition to and without limiting the
foregoing, Borrower shall prepay the amount of any Borrowing Base Deficiency
that may exist upon the occurrence of the Forbearance Termination Date.

6.

Conditions of Forbearance.  The agreement of Lender to forbear from exercising
any of its rights and remedies as a result of the Specified Defaults and the
Specified Anticipated Defaults shall be subject to and conditioned upon each of
the following:

A.

Weekly Cash Report.  During the Forbearance Period, Borrower shall, at
Borrower's expense, furnish or cause to be furnished to Lender on or before
Thursday of each week a 13-week rolling cash flow forecast which shall detail
all sources and uses of cash on a weekly basis and which shall report any
variances from the prior report.  Each 13-week rolling cash flow forecast shall
be in form and substance satisfactory to Lender.

B.

Accounts Payable Aging Report and Lien Listing.  During the Forbearance Period,
Borrower shall, at Borrower's expense, deliver to Lender within 15 days
following the end of each month an aging of accounts payable, and a list of each
additional Lien filed against the Borrower's Oil and Gas Properties, each on a
monthly basis as of the end of each month commencing with the first completed
month following the Effective Date.

C.

Operating Report.  On or before the 45th day after each month, Borrower shall
deliver to Lender a lease operating report which shall detail, among other
things, Borrower’s operating expenses for such month.

D.

Equity Capital Raise.  On or before the Milestone Date, Borrower shall use its
best efforts to raise equity capital through the sale of up to 19.9% of its
issued and outstanding capital stock for not less than $750,000.  Net proceeds
from such equity capital raise may be used for any lawful purpose.  Section 7.6
of the Existing Credit Agreement prohibits the equity capital raise described in
this paragraph.  Lender hereby waives the provisions of Section 7.6 of the
Existing Credit Agreement for such equity capital raise consummated in
compliance with the provisions of this paragraph.

E.

Disposition of Oil and Gas Properties.   On or before the Milestone Date,
Borrower shall use commercially reasonable efforts to sell its oil and gas
properties located in Converse County, Wyoming and known as Whistler, Whiteside
and Big Muddy, for a total purchase price such that the net proceeds received
from such sale shall be at least $375,000, and apply at least 100% of the net
proceeds received to the payment of the Indebtedness.  On or before the
Milestone Date, Borrower shall use commercially reasonable efforts to cause Raya
Energy Corporation to sell the properties known as Mercury Fee #1 30-015-34241
and Cronos Fee #1 30-015-35569 and Hermes Fee #1 30-015-34572 located in Eddy
County, New Mexico, for a total purchase price such that the net proceeds
received from such sale shall be at least $190,000, and apply 100% of the net
proceeds received to the payment of the Indebtedness.  





SIXTH AMENDMENT TO LOAN AGREEMENT AND FORBEARANCE AGREEMENT – Page 5




Section 7.7 of the Existing Credit Agreement prohibits the oil and gas property
dispositions described in this paragraph.  Lender agrees to waive the provisions
of Section 7.7 of the Existing Credit Agreement for the disposition of the oil
and  gas properties described in this paragraph.

F.

Liens.  Borrower represents that there are no Liens against its Oil and Gas
Properties wherever located other than Permitted Liens.

G.

Past Due Accounts Payable.  At all times during the Forbearance Period, Borrower
shall use its best efforts to pay down each of Borrower's accounts payable in
excess of 90 days.

7.

Conditions Precedent to Effective Date.  The obligations, agreements and waivers
of Lender as set forth in this Amendment are subject to the satisfaction (in the
opinion of Lender), unless waived in writing by Lender, of each of the following
conditions (and upon such satisfaction, this Amendment shall be deemed to be
effective as of the Effective Date):

A.

Sixth Amendment to Loan Agreement.  Borrower shall have delivered to Lender duly
executed counterparts of this Amendment.

B.

Concerning Deposit Accounts.  Borrower shall have given Lender a certificate
listing all of its deposit accounts wherever located, and Borrower, Lender and
each financial institution (other than Lender) at which any such deposit account
is maintained shall have entered into a control agreement with respect to that
deposit account.

C.

Fees and Expenses.  Lender shall have received payment of the fees and expenses
of Lender’s counsel invoiced on or before the Effective Date.

D.

Representations and Warranties.  All representations and warranties contained
herein or in the other Modification Papers or the documents referred to therein
or otherwise made in writing in connection herewith or therewith shall be true
and correct in all material respects with the same force and effect as though
such representations and warranties have been made on and as of the Effective
Date.

8.

Agreement.  Solely in the event that Borrower shall have compiled with all its
obligations herein and reimbursed Lender for all professional fees and expenses
incurred and unpaid in connection with the Existing Credit Agreement as amended
hereby, in each case, on or before December 31, 2017, the Lender shall waive the
Specified Defaults and the Specified Anticipated Defaults.

9.

Certain Representations.  Borrower represents and warrants that, as of the date
of this Amendment:  (a) Borrower has full power and authority to execute the
Modification Papers to which it is a party and the Modification Papers executed
by Borrower constitute the legal, valid and binding obligation of Borrower
enforceable in accordance with their terms, except as enforceability may be
limited by general principles of equity and applicable bankruptcy, insolvency,
reorganization, moratorium, and other similar laws affecting the enforcement of
creditors' rights generally; and (b) no authorization, approval, consent or
other action by, notice to, or filing with, any governmental authority or other
person is required for the execution, delivery and performance by Borrower of
the Modification Papers.  In addition, Borrower represents that after giving
effect to this Amendment and subject to the matters disclosed in the Specified
Defaults and the Specified Anticipated Defaults, all representations and
warranties contained in the Existing Credit Agreement and the other Loan
Documents are true and correct in all material respects on and as of the date of
this Amendment as if made on and as of such date except





SIXTH AMENDMENT TO LOAN AGREEMENT AND FORBEARANCE AGREEMENT – Page 6




as otherwise disclosed in writing by Borrower to Lender or disclosed in
Borrower's publicly filed disclosures with the SEC to the extent that any such
representation or warranty expressly relates solely to an earlier date, in which
case such representation or warranty is true and correct in all material
respects as of such earlier date.

10.

No Further Amendments.  Except as previously amended in writing or as amended
hereby, the Existing Credit Agreement shall remain unchanged and all provisions
shall remain fully effective between the parties.

11.

Release.  Borrower represents and warrants that as of the date of this
Amendment, there are no claims or offsets or defenses or counterclaims to
Borrower's obligations under the Loan Documents, and in accordance therewith
Borrower:

(a)

waives any and all such claims, offsets, defenses or counterclaims, whether
known or unknown, arising under the Loan Documents prior to the Effective Date;
and

(b)

releases and discharges Lender and its officers, directors, employees, agents,
shareholders, affiliates and attorneys (the "Released Parties") from any and all
obligations, indebtedness, liabilities, claims, rights, causes of action or
other demands whatsoever, whether known or unknown, suspected or unsuspected, in
law or equity, which Borrower ever had, now has or claims to have or may have
against any Released Party arising prior to the date of this Amendment and from
or in connection with the Loan Documents or the transactions contemplated
thereby, except those resulting from the gross negligence or willful misconduct
of the Released Party.

12.

Limitation on Agreements.  The modifications set forth herein are limited
precisely as written and shall not be deemed (a) to be a consent under or a
waiver of or an amendment to any other term or condition in the Existing Credit
Agreement or any of the Loan Documents, or (b) to prejudice any right or rights
which Lender now has or may have in the future under or in connection with the
Existing Credit Agreement and the Loan Documents, each as amended hereby, or any
of the other documents referred to herein or therein.  The Modification Papers
shall constitute Loan Documents for all purposes.

13.

No Agreement to Extend Forbearance Period.  The Forbearance Period ends on
January 1, 2018, unless sooner terminated as provided in Section 5.  For
avoidance of doubt, there is no present agreement or understanding that the
Lender will extend the Forbearance Period past January 1, 2018.

14.

Confirmation of Security.  Borrower hereby confirms and agrees that all of the
deeds of trust, security agreements and other security instruments which
presently secure the Indebtedness shall continue to secure, in the same manner
and to the same extent provided therein, the payment and performance of the
Indebtedness as described in the Existing Credit Agreement as modified by this
Amendment.

15.

Counterparts.  This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed an original, but all
of which constitute one instrument.  In making proof of this Amendment, it shall
not be necessary to produce or account for more than one counterpart thereof
signed by each of the parties hereto.

16.

Incorporation of Certain Provisions by Reference.  The provisions of
Section 11.5 of the Existing Credit Agreement captioned "GOVERNING LAW", Section
11.6 of the Existing Credit Agreement captioned "SUBMISSION TO JURISDICTION" and
Section 11.17 of the Existing Credit





SIXTH AMENDMENT TO LOAN AGREEMENT AND FORBEARANCE AGREEMENT – Page 7




Agreement captioned "WAIVER OF JURY TRIAL" are incorporated herein by reference
for all purposes.

17.

Entirety, Etc.  This Amendment and all of the other Loan Documents embody the
entire agreement between the parties.  THIS AMENDMENT AND ALL OF THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS
OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[This space is left intentionally blank.  Signature pages follow.]





SIXTH AMENDMENT TO LOAN AGREEMENT AND FORBEARANCE AGREEMENT – Page 8







IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be
effective as of the date and year first above written.

BORROWER:

FIELDPOINT PETROLEUM CORPORATION

By:

/s/ Phillip Roberson

      Name:

Phillip Roberson

      Title:

President





SIXTH AMENDMENT TO LOAN AGREEMENT AND FORBEARANCE AGREEMENT

Signature Page S-1







LENDER:

CITIBANK, N.A.

By:

/s/ Ryan Watson

Name:

Ryan Watson

       Title:

Senior Vice President







CITIBANK, N.A.

By:

/s/ Brian O’Callahan

Name:

Brian O’Callahan

       Title:

Senior Vice President











SIXTH AMENDMENT TO LOAN AGREEMENT AND FORBEARANCE AGREEMENT

Signature Page S-2













EXHIBIT C

EXCESS CASH CERTIFICATE

Month:  _________, 201___

To:  Citibank, N.A.

Ladies and Gentlemen:

Reference is made to that certain Loan and Security Agreement dated as of
October 18, 2006 (as amended, the "Credit Agreement") among Fieldpoint Petroleum
Corporation, a Colorado corporation, as Borrower, and Citibank, N.A., a national
banking association, as Lender.  Defined terms used in this Excess Cash
Certificate (this "Certificate") have the meaning set forth in the Credit
Agreement.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the ____________________ of Borrower and that he/she is authorized to
execute this Certificate to the Lender.  Attached hereto as Schedule 1 is the
computation of Excess Cash for the month identified above.

The undersigned Responsible Officer further certifies that (a) the accounts
listed on Schedule 1 constitute all of the deposit accounts of the Borrower and
its Subsidiaries, and (b) each deposit account listed on Schedule 1 which is not
located at the Lender is subject to a deposit account control agreement in favor
of the Lender.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
______________, 201___.

FIELDPOINT PETROLEUM CORPORATION



By:


Name:


Title:





EXCESS CASH CERTIFICATE – Page Solo










SCHEDULE 1

For month of __________, 201___

As of ____________, 201___, the Consolidated Cash Balance of the Borrower and
its Subsidiaries is $___________ made up of the following balances:

Deposit Account

Amount

 

$_______________

 

_______________

 

_______________

 

_______________

 

 

Consolidated Cash Balance

$_______________

Consolidated Cash Balance Threshold

           ($______________)

Excess Cash

$_______________















